Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 21-27, drawn to a method of de-duplication of content in order for content being shared to be shared only on a single platform.
II.	Claim 28-35, drawn to a method of sharing access to content that has been received from a content source.
III.	Claim 36-40, drawn to a method of compiling and providing content to a user based upon access to another user’s content dashboard.

2.	During a telephone conversation with James Haugen on 9/16/2021 a provisional election was made without traverse to prosecute the invention of Group I, Claims 21-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-35 and Claims 36-40 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

3.	The inventions are independent or distinct, each from the other because:
Inventions Group 1 (Claims 21-27), Group 2 (Claims 28-35) and Group 3 (Claims 36-40) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group 1 has separate utility such as the ability to reduce the unnecessary messages a recipient receives, Group 2 has the ability to share content to another that has . See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 21-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 21 is recites that the content clearing house is instructed “to transmit the broadcast post to a plurality of platforms.” However, the claim later recites that the post is only transmitted “to the audience of the one platform only”
The claim is unclear as the instruction provided to the content clearinghouse server is not being performed, as the broadcast post is not transmitted to a plurality of platforms, but rather is only transmitted to a single platform. This renders the claim unclear as to the operation of the clearinghouse server, and in particular its relationship to client devices and instructions Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “instruction” in claim 21 is used by the claim to mean something more similar to a request or an intention, while the accepted meaning is a command that must be followed. The term is indefinite because the specification does not clearly redefine the term.
For example, based upon the Applicant’s apparent interpretation of an “instruction” in the received broadcast post as being not being required to be performed,  the “instruction” that the memory comprised of would also interpreted as being not required. This would mean that the claim would be taught with merely a memory, communication circuitry, and a memory.
Similarly, the “server/client” language is not re-defined either. A server would be understood as executing instructions of its clients, however the content clearinghouse server does not appear response to the client device of the claims.
For purpose of examination “to transmit the broadcast” will be treated as an intended use (as would be the case regardless of the 112b issue) and not provided patentable weight.
	
Claim 21 also recites “de-duplicating, using the processor, the broadcast post.” 
The claim is unclear as to how a single broadcast post is to be “de-duplicated.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “de-duplication” in 
While Applicant may intend to de-duplicate some data within the broadcast post or alternatively de-duplicate a plurality of broadcast post based upon the received broadcast post (which are not described in the claims), the claim is not clear to how the single received broadcast post is to be de-duplicated. Correction and clarification is required.

Claims 22-27 are rejected for the same reasons as Claim 21 for depending upon and incorporating the language of Claim 21. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halla-Aho et al. (US 20140304238 A1).

Claim 21	Halla-Aho teaches a content clearinghouse server for presenting social media content to a social media source, comprising: 
a processor, (FIG. 10, Processor 1002) communications circuitry, (FIG. 10, Communication Interface 1070) and a memory, (FIG. 10, Memory 1004) the memory comprising instructions of: 
receiving, using the communications circuitry, a broadcast post from a client device of a user (FIG. 1, Services Platform 107, ¶0036, receiving broadcast posts, such as emails, SMS messages, MMS, messages from a client user device) instructing the content clearinghouse server to transmit the broadcast post to a plurality of platforms; (Examiner notes that “to transmit the broadcast post to a plurality of platforms” is an intended use statement and has no patentable weight, and specifically as the instruction is not followed within the subsequent claim elements appears to be non-functional in nature)
determining, using the processor, an audience of a plurality of individuals for the broadcast post for each one of the plurality of platforms; (¶0029, wherein an audience is determined based upon the email or SMS data for the message)
de-duplicating, using the processor, the broadcast post (FIG. 1, De-Duplication Platform 103, FIG. 2, Message Module 209, ¶0053, de-duplicating a message) to ensure each individual of the plurality of individuals receives the broadcast post on one platform only of the plurality of platforms using a preferred contact method only; (Examiner notes that “ensure each individual… receives the broadcast post on one platform only…” is an intended use statement and has no patentable weight)
formatting, using the processor, the broadcast post to meet format requirements of the one platform only; (¶0053, wherein the broadcast post is displayed at a platform, for example in a notification format for a user equipment platform 101) and 
transmitting, using the communications circuitry, the formatted broadcast post to the audience of the one platform only. (¶0053, wherein the received message is transmitted to the user equipment 101)

Claim 22	Halla-Aho teaches Claim 21, and further teaches wherein the broadcast post is generated by or shared from the client device. (¶0033, wherein the message is generated or shared from a client devices, for example as an email or SMS message)

Claim 23	Halla-Aho teaches Claim 21, and further includes wherein the broadcast post includes: the post, (¶0029, an email) a plurality of content items associated with the post, (¶0029, the body of an email) and data regarding which of the plurality of platforms to which the broadcast post is transmitted. (¶0029, wherein the email would comprises an indication of platform, i.e. an email service, the post is to be transmitted to) 

Claim 24	Halla-Aho teaches Claim 21, and further teaches wherein the de- duplication includes cross-referencing a separate list obtained from each one of the plurality of platforms. (¶0048, wherein the probabilistic data structure model 201 cross-references a list of probabilistic data structures containing data obtained from various platforms)

Claim 25	Halla-Aho teaches Claim 21, and further teaches wherein list is also obtained from a database of the content clearinghouse server. (¶0048, wherein the probabilistic data structure model 201 comprises a database of the server)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (US 20140304238 A1) in view of Wang et al. (US 20110166915 A1).

Claim 26	Halla-Aho teaches Claim 21, but does not explicitly teach wherein the preferred contact method is a preferred contact method of the individual or the user. 
From a related technology, Wang teaches wherein a preferred contact method is the preferred contact method of the individual or the user. (¶0008, wherein the preferred contact method is the preferred contact method for a customer or user)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho to incorporate a preferred contact method into their teachings in order to better supply the de-duplicated data to an intended user.

7.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (US 20140304238 A1) in view of Balakrishnan et al. (US 20130197679 A1)

Claim 27	Halla-Aho teaches Claim 21, but does not explicitly teach wherein a formatting requirement includes at least one of: 
a requirement of a first platform of the plurality of platforms requiring a removal of digital content items of at least one of images and videos from posts, 
a requirement of a second platform of the plurality of platforms limiting the number of characters of posts, and 
a requirement of a third platform of the plurality of platforms allowing embedded content items of a content source linked to the post. 
From a related technology, Balakrishnan teaches wherein a formatting requirement includes at least one of: 
a requirement of a first platform of the plurality of platforms requiring a removal of digital content items of at least one of images and videos from posts, 
a requirement of a second platform of the plurality of platforms limiting the number of characters of posts, (¶0050, wherein a formatting requirement includes a character limit) and 
a requirement of a third platform of the plurality of platforms allowing embedded content items of a content source linked to the post. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho to incorporate formatting requirement into their teachings in order to ensure post compatibility with the platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alonso et al. (US 20150081713 A1) – System addressing social media posts over multiple platforms (Abstract)
Dolin et al. (US 20110282893 A1) – Deduplication process (Abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442